Determination of respondent New York City Housing Authority, dated March 5, 2008, terminating petitioner’s tenancy on the grounds of nondesirability and breach of respondent’s rules and regulations, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Shirley Werner Kornreich, J.], entered November 17, 2008), dismissed, without costs.
The determination was supported by substantial evidence, *526including that upon executing a search warrant of petitioner’s apartment, police recovered nine firearms and over 400 rounds of ammunition, which belonged to petitioner’s boyfriend. Although petitioner maintained that she was unaware of the presence of the weapons and ammunition, the hearing officer’s decision not to credit her claims of ignorance is entitled to deference (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]; Matter of Satterwhite v Hernandez, 16 AD3d 131 [2005]). Furthermore, there was substantial evidence that petitioner violated the terms of her lease by allowing an unauthorized occupant (her boyfriend) to reside in the apartment.
The penalty imposed does not shock our sense of fairness (see Matter of Featherstone v Franco, 95 NY2d 550, 555 [2000]). Concur—Andrias, J.P., Sweeny, Nardelli, Richter and AbdusSalaam, JJ.